DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
1. “the series of grooves are located on the first cam and the protrusion is located on the second cam” of claim 9, 20 and 32 wasn’t in the original specification (Noted: claim 9 depending on claim 4 and claim 4 states the lever is connected to the first cam.  Therefore, the claim means cam 205 is the first cam and cam 207 is the second cam in the figures.  Therefore, the grooves 221 should be located on the second cam (which means the claimed limitation is not disclosed).  The same rationale for similar limitations in claim 20 and 32 also.  The grooves should be on the cam that has tool receiving portion according to claims 19 and 31.  
2. “a” needs to be added at the beginning of line 3 of claim 24.
3. the term “locking mechanism” in claims 6, 17 and 29 isn’t in the original specification.
Appropriate correction is required.

Claim Objections
Claims 14-16 and 22-24 are objected to because of the following informalities:  
1. Claims 14-16 and 22-23 recite a series of contact portions.  Some of them say “cam contact portion” while others say “contact portion” for either primary cam or secondary cam.  
2. In claim 24 line 2, it is recommended changing the limitation to “end-of-stroke” (using dash) to make the claims consistent.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claims 17 and 29, and “tool receiving portion” in claims 19 and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cam assembly comprising: …a position lever”, and this limitation means the position lever is part of the cam assembly. However claim 1 also recites “a position lever that is connected to…the cam assembly” in line 4, and this limitation looks like the position lever is separate from the cam assembly because it is connected to the cam assembly.  Therefore claim 1 recites different limitation as to the relationship between the position lever and the cam assembly, therefore it is unclear if the position lever is part of the cam assembly.  Examiner recommend applicant to amend limitation of line 4 of claim 1 to (and for examining purpose, examiner interprets this limitation is) “a position lever configured to rotate with first cam,”
Claim 1 recites “an opening and closing mechanism” in line 5.  It is unclear what structural limitation is required for the opening and closing mechanism. (For example, is it a switch?  A circuit board”)
Claim 1 recites “end-of-stroke damper position switch” in the preamble, and “a first end-of-stroke damper position switch” in lines 6-7.  It is unclear whether they refer to the same structure.  Examiner recommend applicant to amend the limitation in lines 6-7 to (and for examining purpose, examiner interprets this limitation is) “the end-of-stroke damper position switch”.
Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “at a position of the opening and closing mechanism of the damper when the damper is at an open position or a close position”.
Claim 3 recites the limitation "the first camming surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the cylindrical camming surface”.
Claim 14 recites “an angular relationship between the first primary contact portion and the first secondary contact portion” in last 2 lines.  It is unclear what point of references on the first primary contact portion and on the first secondary contact portion are used to determine the angular relationship.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the first primary cam contact portion is rotatable relative to the first secondary cam contact portion”.
Claim 24 recites “an end-of-stroke damper position switch” in line 2 and 3 as well as “a first end-of-stroke damper position switch” in line 8.  It’s not clear if they refer to the same structure (assuming dashes are added to the limitation of line 2 to reflect the claim objection above).  Examiner recommend applicant to amend limitation in lines 3 and 8 to (and for examining purpose, examiner interprets this limitation is) “the end-of-stroke damper position switch”.
Claim 24 recites “…the cam assembly comprises: 
a first cam…;
a position lever;”
It is unclear if the first cam and the position lever are part of the cam assembly, or if they are part of the system of the firestat that’s separate from the cam assembly.  Also the same problem for the position lever vs the cam assembly as mention in 112 rejection for claim 1.
Examiner recommend applicant to amend claim 24 by adding indentation before “a first cam” and “a position lever”.  Also examiner recommend applicant to amend the limitation of the position lever according to suggestion above.
Claim 24 recites “an opening and closing mechanism” in line 7.  It is unclear what structural limitation is required for the opening and closing mechanism. (For example, is it a switch?  A circuit board”)
Claim 24 recites “end-of-stroke of the opening and closing mechanism of the damper” in line 9.  It is unclear what “end-of-stroke” means (is it a position? a condition? A structure?).  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “at a position of the opening and closing mechanism of the damper when the damper is at an open position or a close position”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rein (US 20200009940).

a first cam (5, fig 1) that is rotatable about a first axis (a longitudinal axis formed by pin 7);
a position lever (4, fig 1) “configured to rotate with the cam assembly” ([0022] last 4 lines, “control lever 4 is likewise mounted here on the bearing plate 6 and on the cam disc 5, wherein in the mounting position the control lever 4 engages with its guide pin 11 into an associated slide guide 12 of the cam disc 5”.  Rein teaches lever slides in guide 12 of cam 5), wherein the position lever is configured to be connected to an opening and closing mechanism of the damper and the cam assembly “is adjustable to contact the end-of-stroke damper position switch at a position of the opening and closing mechanism of the damper when the damper is at an open position or a close position regardless of the position of the lever” (This is functional language.  Noted that the damper and the damper position switch are not positive recited.).
Regarding claim 2, Rein teaches the first cam further comprises:
a first contact portion (annotated figure 1); and
a second contact portion (annotated figure 1), wherein the first contact portion and the second contact portion “are configured to contact the end-of-stroke damper position switch as the position lever is rotated” (This is functional language.  Noted that the damper position switch are not positive recited.  The contact portions are capable of contacting damper position switch).
[AltContent: textbox (Substantially cylindrical camming surface)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: textbox (Outer surface of this curved portion of guide 12 is the first contact portion)][AltContent: textbox (Outer surface of this curved portion of guide 12 is the second contact portion)][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    567
    490
    media_image1.png
    Greyscale


[AltContent: textbox (Annotated figure 1)]


Regarding claim 3, Rein teaches the first contact portion and the second contact portion extend from a substantially cylindrical camming surface (annotated figure 1) of the first cam, and wherein the first contact portion and the second contact portion are curved and have a greater diameter than the cylindrical camming surface (see fig 2 and annotated figure 1).


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 4, it would not have been obvious to modify Rein to add a second cam to fig on the first cam because doing so would require substantial change to Rein’s system and it would teach away from Rein’s invention.
For claim 14 and 24, the prior arts of record fail to teach the claimed arrangement of different parts as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762